                               Exhibit "A"
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 1 of
                                          8
                             Exhibit8 "B"
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 2 of
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 3 of
                                          8
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 4 of
                                          8
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 5 of
                                          8
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 6 of
                                          8
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 7 of
                                          8
Case: 14-31495   Doc# 90-3   Filed: 09/29/18   Entered: 09/29/18 19:02:02   Page 8 of
                                          8
